Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 3-8 are pending in this application and have been examined in response to communication filed on 07/31/2020.
Claim 2 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 8 recite the limitation “…the value”.  It is unclear what “the value” is without presenting claim 3 first.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo (AU 2017239491 A1) in view of Ando (JP 2017182324) and in further view of Okuno (JP 2015192586).

As to INDEPENDENT claim 1, Sudo discloses a data prediction system comprising …, the prediction target comprising one of a consumption amount of energy and a generation amount of energy (Sudo, pg.5, l.1-.12; a power  generation prediction plan is created);
a prediction calculating unit configured to calculate prediction data of the prediction target based on the factor prediction data calculated by the factor predicting unit (fig.14, “4”, “12”, “13”; the predicted factors such as weather data and demand data are fed to a performance predictor to generate a power generation plan); and 
a plan operation and execution management apparatus configured to prepare an operation plan of a generator that satisfies the prediction data (fig.14, pg.4, l.34-pg.5, l.6; a plan operation using prediction factors is generated by the power generation information processor), and operates the generator via a control apparatus of the generator (pg.6, l.10-12; pg.46, l.25-28; the operation plan is implemented and carried out to the generators).
Sudo does not expressly disclose a factor separating unit configured to separate a factor constituting a transition of a value of a prediction target from the value, the factor separating unit configured to perform a frequency analysis on the value and separate a frequency component obtained via the frequency analysis as a factor; and a factor predicting unit configured to calculate factor prediction data of each factor based on the factor separated by the factor separating unit and a parameter relate to the prediction target.

	It would have been obvious to one of ordinary skill in the art, having the teaching of Sudo and Ando before him prior to the effective filling date, to modify the power generation plan developing method taught by Sudo to include the prediction value calculation method taught by BBB   with the motivation being to calculate future power demands based on acquired information.  Sudo and Ando do not expressly disclose a factor separating unit configured to separate a factor constituting a transition of a value of a prediction target from the value, the factor separating unit configured to perform a frequency analysis on the value and separate a frequency component obtained via the frequency analysis as a factor.	
	In the same field of endeavor, Okuno discloses a factor separating unit configured to separate a factor constituting a transition of a value of a prediction target from the value, the factor separating unit configured to perform a frequency analysis on the value and separate a frequency component obtained via the frequency analysis as a factor (Okuno, fig.2, [0032]; factors are separated over a period of time using Fourier transformation); 
It would have been obvious to one of ordinary skill in the art, having the teaching of Sudo and Ando and the teaching of Okuno before him prior to the effective filling date, to modify the power generation plan developing method taught by Sudo and Ando to include the factor extracting method taught by Okuno with the motivation being to extract individual output data.

As to claim 3, the prior art as combined discloses wherein the value is total measurement data in which measurement data measured by each of a plurality of measuring device is added, and the factor separating unit separates measurement data for groups having similar transition as a factor from the total measurement data (Okuno, fig.2; [0058]; factors are separated using Fourier transformation). 

As to claim 4, the prior art as combined discloses wherein the factor separating unit separates a factor constituting a transition of a value of the parameter (Okuno, fig.2, “(d)”; factors are separated using Fourier transformation over a fixed period of time), and the factor predicting unit calculates the factor prediction data that is prediction data of each factor constituting the transition of the value based on the factor constituting the transition of the value separated by the factor separating unit and the factor constituting the transition of the value of the parameter separated by the factor separating unit (Ando, fig.2, [0057], [0062], [0063]; factor prediction are separately calculated ). 

As to claim 5, the prior art as combined discloses wherein the factor predicting unit calculates the factor prediction data that is the prediction data of each factor based on the factor separated by the factor separating unit (Ando, fig.2; factor predictions are separately stored and acquired), the parameter related to the prediction target, and a new parameter, in which the new parameter is the calculated factor prediction data (Ando, fig.2, [0057], [0062], [0063]; factor prediction are separately calculated. 

As to claim 6, the prior art as combined discloses wherein the factor predicting unit calculates a plurality of pieces of factor prediction data for each factor (Ando, fig.2; factor predictions are separately stored and acquired), and the prediction calculating unit samples one piece of factor prediction data for each factor from the plurality of pieces of factor prediction data calculated by the factor predicting unit, and calculates prediction data of the prediction target based on the sampled factor prediction data to calculate a plurality of pieces of prediction data (Sudo, fig.1, fig.14; individual factors such as weather value per time zone are weighted to form a demand prediction). 

As to INDEPENDENT claim 7, see rationale addressed in the rejection of claim 1 above.
As to INDEPENDENT claim 8, see rationale addressed in the rejection of claim 1 above.

Conclusion
The prior made of record and not relied upon is considered pertinent to applicant’s disclosure.
The following reference(s) is/are cited to further show the state of the art with respect to managing electric power demand:
US 2008/0033786
US 9,852,483 
US 2018/0175790
US 2017/0018038

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173